FILED
                            NOT FOR PUBLICATION                             AUG 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30247

               Plaintiff-Appellee,               D.C. No. 4:15-cr-00011-BMM

 v.
                                                 MEMORANDUM*
TERRY MICHAEL CROFF,

               Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Terry Michael Croff appeals from the district court’s judgment and

challenges his guilty-plea conviction and 132-month sentence for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm, but remand to correct

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the judgment.

      Croff contends that he received ineffective assistance of counsel because

counsel failed to secure a more favorable plea agreement from the government and

failed to make a number of arguments during the sentencing hearing. Contrary to

Croff’s contention, the record does not permit us to consider this claim on direct

appeal. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011) (this

court reviews ineffective assistance claims on direct appeal only where the record

is sufficiently developed or inadequate representation is obvious).

      We remand to the district court with instructions that it correct the judgment

to reflect that Croff was convicted of violating 21 U.S.C. § 846, rather than 18

U.S.C. § 846 as currently stated in the judgment. See United States v. Herrera-

Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to correct the

judgment).

      AFFIRMED; REMANDED to correct the judgment.




                                          2                                    15-30247